UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)August 4, 2010 United Western Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Colorado (State or Other Jurisdiction of Incorporation) 0-21231 84-1233716 (Commission File Number) (IRS Employer Identification No.) 700 Seventeenth Street, Suite 2100 Denver, Colorado (Address of Principal Executive Offices) (Zip Code) (303) 595-9898 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02.Results of Operations and Financial Condition. We are furnishing this Current Report on Form 8-K in connection with the disclosure of information, in the form of the textual information from a press release released on August 4, 2010 entitled “United Western Bancorp, Inc. Reports 2010 Second Quarter Results” and filed as Exhibit 99.1 hereto. The information in this Current Report on Form 8-K (including Exhibit99.1 hereto) is furnished pursuant to Item2.02 and shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. We do not have, and expressly disclaim, any obligation to release publicly any updates or any changes in our expectations or any change in events, conditions, or circumstances on which any forward-looking statement is based. The text included with this report is available on our website located at www.uwbancorp.com, although we reserve the right to discontinue that availability at any time. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Press Release from United Western Bancorp, Inc., dated August 4, 2010, entitled “United Western Bancorp, Inc. Reports 2010 Second Quarter Results”. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Dated:August 4, 2010 UNITED WESTERN BANCORP, INC. By: /s/ Michael J. McCloskey Name: Michael J. McCloskey Title:Executive Vice President and Chief Operating Officer EXHIBIT INDEX Press Release from United Western Bancorp, Inc., dated May 4, 2010, entitled “United Western Bancorp, Inc. Reports 2010 First Quarter Results”.
